--------------------------------------------------------------------------------

Exhibit 10.89


ALPHA SERVICE COMPANIES RABBI TRUST AGREEMENT
 
THIS TRUST AGREEMENT is made by and between ALPHA NATURAL RESOURCES, INC., a
Delaware corporation (the "Company"), and T. ROWE PRICE TRUST COMPANY, a
Maryland limited purpose trust company (the "Trustee").
 
WITNESSETH THAT:
 
WHEREAS, the Company previously established THE ALPHA NATURAL RESOURCES, INC.
AND SUBSIDIARIES DEFERRED COMPENSATION PLAN (the "Plan") effective December 31,
2004 to provide deferred compensation benefits to a select group of management
or highly compensated employees of the Company and its subsidiaries that have
adopted the Plan;
 
WHEREAS, the Plan was most recently amended and restated in its entirety
effective January 1, 2011;
 
WHEREAS, the Company desires to establish this Trust to provide a source of
funds to pay the following benefits, but only to the extent such benefits
accrued or accrue under the Plan at a time when the participants in the Plan
were or are employed by the participating companies identified in Appendix A to
this Agreement (the "Participating Companies"):  (i) the benefits that had
accrued, but were not paid, under the Plan as of December 31, 2010, and the
deemed earnings on such accrued benefits; and (ii) the benefits that accrue
under the Plan on or after January 1, 2011 and the deemed earnings on such
accrued benefits;
 
WHEREAS, the Participating Companies have incurred or expect to incur liability
under the terms of the Plan with respect to the participants of the Plan and
their beneficiaries (collectively referred to as "Trust Beneficiaries");
 
WHEREAS, it is the intention of the Participating Companies to make
contributions to the Trust to provide a source of funds to meet some or all of
the Participating Companies' liabilities under the Plan;
 
NOW THEREFORE, in consideration of the mutual covenants herein contained, the
Company and the Trustee declare and agree as follows:
 
SECTION 1. ESTABLISHMENT OF THE TRUST.
 
1.1           The Company hereby establishes with the Trustee a trust to hold
and accept such sums of money and other property acceptable to the Trustee as
from time to time shall be paid or delivered to the Trustee (the "Trust").  All
such money and other property, all investments and reinvestments made therewith
or proceeds thereof and all earnings and profits thereon, less all payments and
charges as authorized herein, are hereinafter referred to as the ("Trust
Fund").  The Trust Fund shall be held, administered and disposed of by the
Trustee in accordance with the provisions of this Trust Agreement.
 
 
 

--------------------------------------------------------------------------------

 

1.2           It is the intention of the parties that this Trust shall
constitute an unfunded arrangement and shall not affect the status of the Plan
as an unfunded plan for purposes of Title I of the Employee Retirement Income
Security Act of 1974, as amended ("ERISA").  The Company represents that this
Trust is not intended to be and is not subject to Part 4 of Title I of ERISA.
 
1.3           This Trust is intended to be a grantor trust, of which the
Participating Companies are the grantors, within the meaning of subpart E, part
I, subchapter J, chapter 1, subtitle A of the Internal Revenue Code of 1986, as
amended (the "Code"), and shall be construed accordingly.  The parties
acknowledge that the Trustee shall hold all assets of all Participating
Companies on a commingled basis and the Trustee shall have no ability to
identify assets contributed by any particular Participating Company.
 
1.4           The Trust Fund shall be held separate and apart from other funds
of the Participating Companies and shall be used exclusively for the uses and
purposes of Trust Beneficiaries and general creditors as herein set
forth.  Trust Beneficiaries shall have no preferred claim on, or any beneficial
ownership interest in, any assets of the Trust Fund.  Any rights credited under
the Plan and this Trust Agreement shall be mere unsecured contractual rights of
Trust Beneficiaries against each applicable Participating Company.  All assets
held within the Trust Fund shall be subject to the claims of the Participating
Companies' general creditors under federal and state law in the event that a
Participating Company is Insolvent, as defined in Section 8.1 hereof.  Any
assets held within the Trust Fund shall not be subject to the claims of any
other person's general creditors, including without limitation, any other
affiliates of the Company that may participate in the Plan, but do not hold
assets through this Trust.
 
SECTION 2. ACCEPTANCE BY THE TRUSTEE.
 
The Trustee accepts the Trust established under this Trust Agreement on the
terms and subject to the provisions set forth herein, and it agrees to discharge
and perform fully and faithfully all of the duties and obligations imposed upon
it under this Trust Agreement.
 
SECTION 3. LIMITATION ON USE OF FUNDS.
 
The Trust established hereby shall be irrevocable and each Participating Company
shall have no right or power to direct the Trustee to return to each
Participating Company or to divert to others any assets of the Trust Fund before
all payment of benefits have been made to Trust Beneficiaries pursuant to the
terms of the Plan; provided, however, that (i) nothing in this Section 3 shall
be deemed to limit or otherwise prevent the payment from the Trust Fund of
expenses and other charges as provided in Sections 5.1(e), 9.1, 9.2 and 10.4 of
this Trust Agreement or the application of the Trust Fund as provided in Section
13 of this Trust Agreement and (ii) the Trust Fund shall at all times be subject
to the claims of the general creditors of the Participating Companies as set
forth in Section 8 of this Trust Agreement.  The Trustee shall have no duty to
determine whether all benefit payments have been made to Trust Beneficiaries and
may rely on the Company's notification regarding such payment.
 
 
2

--------------------------------------------------------------------------------

 

SECTION 4. AND POWERS OF THE TRUSTEE WITH RESPECT TO INVESTMENTS.
 
5.1           The Trustee shall invest and reinvest the principal and income of
the Trust Fund and keep the Trust Fund invested, without distinction between
principal and income, solely as directed by the Company, in publicly traded
common and preferred stocks, publicly traded bonds and other evidences of
indebtedness, governmental obligations, savings and time deposits, certificates
of deposit, cash, guaranteed investment contracts, bank investment contracts,
synthetic investment contracts, individual or group annuity contracts, regulated
investment companies registered under the Investment Company Act of 1940
(including any investment company which has an investment management or other
agreement with an affiliate of the Trustee).  The Company's investment direction
to the Trustee may represent the aggregate of deemed investment elections of
Trust Beneficiaries with respect to amounts allocated to each Trust
Beneficiary's account under the Plan.  The Trustee shall have no duty to
question any action or direction of the Company or any failure to give
directions, or to make any suggestion to the Company as to the investment or
reinvestment of, or the disposition of, such assets.
 
5.2           Notwithstanding any provisions of this Trust Agreement to the
contrary, the Company shall not direct the Trustee to invest any portion of the
Trust Fund in any security or other obligation issued by the Company or any of
its affiliates, other than a de minimis amount held in a common investment
vehicle in which the Trustee invests.
 
5.3           During the term of this Trust, all income received in the Trust
Fund, net of expenses and taxes, shall be accumulated and reinvested.
 
5.4           In the event that insurance policies or contracts or investment
contracts (including structured or synthetic investment contracts) issued by a
bank, insurance company or other financial or similar institution are held in
the Trust Fund at the direction of an investment manager, as such term is
defined in Section 3(38) of ERISA, or the Company ("Contracts"), the Trustee
shall not be liable for the refusal or inability of any insurance company, bank
or other financial institution to issue, change, pay proceeds or make payments
due under any Contract; for the form, terms, genuineness, validity or
sufficiency of any Contract; or for any delay in payment or proceeds due under
any Contract.  The Trustee shall not be responsible for the valuation of any
Contract and the Trustee shall be entitled to conclusively rely upon such
valuation provided by the issuer of the Contract for all purposes under this
Trust Agreement.  The Company and/or the investment manager, as the case may be,
shall be responsible, and the Trustee shall not be responsible, for evaluating
or monitoring the financial condition or status of any financial institution or
insurance company issuing any such Contract which the Company or an investment
manager directs the Trustee to hold or to purchase with assets of the Trust
Fund.
 
SECTION 5. ADDITIONAL POWERS AND DUTIES OF THE TRUSTEE.
 
5.1           The Trustee shall have the following powers and authority as
necessary to effectuate the instructions and directions of the Company with
respect to property constituting a part of the Trust Fund:
 
 
3

--------------------------------------------------------------------------------

 

(a)           To receive and hold all contributions paid to it by each
Participating Company; provided, however, that the Trustee shall have no duty to
require any contributions to be made, or to determine that any of the
contributions received comply with the conditions and limitations of the Plan.
 
(b)           At the direction of the Company, to sell, exchange or transfer any
such property.
 
(c)           To transmit to the Company all notices of conversion, redemption,
tender, exchange, subscription, class action, claim in insolvency proceedings or
other rights or powers relating to any property in the Trust Fund, to the extent
that any such notices are received by the Trustee from its agents or custodian,
from issuers of securities and from the party (or its agents) extending such
rights.
 
(d)           At the direction of the Company, to exercise any right, including
the right to vote or tender, appurtenant to any securities held in the Trust
Fund; exercise conversion privileges, subscription rights and other options; and
participate in or dissent from any plan of reorganization, consolidation,
merger, combination, liquidation or other similar plan relating to any such
property.
 
(e)           To engage any legal counsel, including counsel to the Company or
any of its affiliates or counsel to the Trustee, or any other suitable agents,
to consult with such counsel or agents with respect to the construction of this
Trust Agreement, the duties of the Trustee hereunder, the transactions
contemplated by this Trust Agreement or any act which the Trustee proposes to
take or omit, to rely upon the advice of such counsel or agents and to pay its
reasonable fees, expenses and compensation out of the Trust Fund, if not paid by
the Company.
 
(f)           To register any investment held by it in its own name or in the
name of any custodian or of its nominee, with or without the addition of words
indicating that such securities are held in a fiduciary capacity, but the books
and records of the Trustee shall at all times show that all such investments are
part of the Trust Fund.
 
(g)           To hold or to appoint an agent or custodian to hold any property
hereunder in bearer form or in its own name or the name of its nominee and to
deposit or arrange for the deposit of any such securities or other property in a
securities depository or clearing agency.
 
(h)           To make, execute, acknowledge and deliver, as Trustee, any and all
documents of transfer and conveyance and any and all other instruments in
writing necessary or proper for the accomplishment of any of the foregoing
powers.
 
(i)           At the direction of the Company, to transfer assets of the Trust
Fund to a successor trustee as provided in Section 11.4.
 
Each and all of the foregoing powers may be exercised without a court order or
approval.
 

 
4

--------------------------------------------------------------------------------

 

SECTION 6. PAYMENTS TO TRUST BENEFICIARY.
 
6.1           The Company shall provide the Trustee with payment instructions
that indicate the amounts payable to each Trust Beneficiary, the form in which
such amounts are to be paid (as provided for under the Plan) and the time of
commencement for payment of such amounts.  Except as otherwise provided herein,
the Trustee shall make payments out of the Trust Fund to Trust Beneficiaries in
accordance with such payment instructions.  Pursuant to instructions by the
Company, the Trustee shall withhold federal and state income taxes from each
payment made under this Trust Agreement at the rate(s) designated by the Company
and shall report and pay such amounts to the appropriate federal and state
taxing authorities.  The Trustee shall rely completely on the Company's
instructions and shall have no duty to inquire into the accuracy of such
instructions.  The Trustee also shall rely completely on the Company's
determination, without any duty of inquiry, with respect to any failure of the
Plan to comply with Section 409A of the Code.  The Trustee shall have no tax
reporting or withholding obligations with respect to contributions made to the
Trust or any taxable income or excise tax resulting from any failure to comply
with Section 409A of the Code.
 
6.2           If any check for a benefit directed to be made from the Trust has
been mailed by the Trustee, by regular United States mail, to the last known
address of the Trust Beneficiary and is returned unclaimed, or if a benefit
payment check is not cashed by the Trust Beneficiary, the Trustee shall notify
the Company and the Company shall be responsible for locating such Trust
Beneficiary and for instructing the Trustee on the action to take with respect
to the payment of such Trust Beneficiary's benefits.
 
6.3           The entitlement of a Trust Beneficiary to benefits under the Plan
shall be determined by the Company or its designee (which may not be the
Trustee) and any claim for benefits shall be considered and reviewed under the
claims procedures set forth in the Plan.  The Trustee shall follow the
instructions of the Company and shall have no duty or right to inquire into the
Company's decision with respect to the payment of benefits and shall be fully
indemnified therefor by the Company.
 
6.4           Each Participating Company may make payment of benefits directly
to each such Participating Company's Trust Beneficiaries as they become due
under the terms of the Plan.  The Company shall notify the Trustee of a
Participating Company's decision to make payment of benefits directly prior to
the time amounts are payable to Trust Beneficiaries.  In addition, if the Trust
Fund is not sufficient to make payments of benefits in accordance with the terms
of the Plan, the respective Participating Company shall make the balance of each
such payment as it falls due.  The Trustee shall notify the Company if the Trust
Fund is not sufficient to make the requested benefit payments.
 
6.5           Each Participating Company shall remain primarily liable to pay
the benefits under the Plan with respect to which it is contractually obligated
to pay.  However, each Participating Company's liability under the Plan shall be
reduced or offset to the extent benefit payments for which it is contractually
obligated to pay are made from the Trust Fund.
 
 
5

--------------------------------------------------------------------------------

 

SECTION 7. FUNDING OF THE TRUST.
 
7.1           Funding of the Trust Fund by the Participating Companies is not
mandatory.
 
7.2           Each Participating Company may at any time or from time to time
make additional deposits of money or other property acceptable to the Trustee to
the Trust Fund to augment the principal to be held, administered and disposed of
by the Trustee as provided in this Trust Agreement.  Neither the Trustee nor any
Trust Beneficiary shall have any right to compel such additional deposits.
 
SECTION 8. TRUSTEE RESPONSIBILITY REGARDING PAYMENTS TO TRUST BENEFICIARIES WHEN
A PARTICIPATING COMPANY IS INSOLVENT.
 
8.1           Upon receipt of notification issued in accordance with Section
8.2(a) hereof, the Trustee shall cease payment of benefits to all Trust
Beneficiaries if any Participating Company is Insolvent.  A Participating
Company shall he considered "Insolvent" for purposes of this Trust Agreement
if:  (i) the Board of Directors or the Chief Executive Officer of the Company
provides written certification to the Trustee that the Participating Company is
unable to pay its debts as they become due, or (ii) the Participating Company is
subject to a pending proceeding as a debtor under the United States Bankruptcy
Code.
 
8.2           At all times during the continuance of this Trust, as provided in
Section 1.4 hereof, the entire principal and income of the Trust Fund shall be
subject to the claims of general creditors of a Participating Company in the
event of the Participating Company's Insolvency as set forth below:
 
(a)           The Board of Directors and the Chief Executive Officer of the
Company shall have the duty to inform the Trustee in writing if a Participating
Company becomes Insolvent.  If a person claiming to be a creditor of a
Participating Company alleges in writing to the Trustee that the Participating
Company has become Insolvent, the Trustee shall determine solely through written
certification of the Company whether the Participating Company is Insolvent and,
pending such determination, the Trustee shall discontinue payment of benefits to
all Trust Beneficiaries.
 
(b)           Unless the Trustee has received written notice from the Company or
a person claiming to be a creditor of a Participating Company alleging that the
Participating Company is Insolvent, the Trustee shall have no duty to inquire
whether a Participating Company is Insolvent.  The Trustee may in all events
rely on such certification concerning a Participating Company's solvency as may
be furnished to the Trustee by the Company in accordance with Section 8.2(a)
hereof
 
(c)           If at any time the Trustee has received written notice of
Insolvency from the Board of Directors or the Chief Executive Officer of the
Company, the Trustee shall discontinue payments of benefits under the Plan to
all Trust Beneficiaries and shall hold all the assets in the Trust Fund for the
benefit of general creditors of the Participating Company for which the Trustee
has received such written notice of Insolvency; provided that, any assets held
within the Trust Fund shall not be subject to the claims of any other person's
general creditors, including without limitation, any other affiliates of the
Company that may participate in the Plan, but do not hold assets through this
Trust.  The Trustee shall deliver the assets in the Trust Fund to satisfy the
claims of the Participating Company's general creditors as directed by final
order of a court of competent jurisdiction.  Nothing in this Trust Agreement
shall in any way diminish any rights of Trust Beneficiaries to pursue their
rights as general creditors of the Participating Company with respect to
benefits due under the Plan or otherwise.
 
 
6

--------------------------------------------------------------------------------

 

(d)           The Trustee shall resume the payment of benefits to the affected
Trust Beneficiaries in accordance with this Trust Agreement only after the Board
of Directors or Chief Executive Officer of the Company has notified the Trustee
in writing that the Participating Company is not Insolvent (or is no longer
Insolvent).
 
8.3           If the Trustee discontinues the payment of benefits from the Trust
Fund pursuant to Section 8.2 hereof and subsequently resumes such payments, the
first payment to each affected Trust Beneficiary following such discontinuance
shall, provided that there are sufficient assets in the Trust Fund, include the
aggregate amount of all payments which would have been made to such Trust
Beneficiary in accordance with the relevant provisions of the Plan during the
period of such discontinuance, less the aggregate amount of any payments made to
such Trust Beneficiary by the Participating Companies during any such period of
discontinuance.
 
SECTION 9. TAXES, EXPENSES AND TRUSTEE FEES.
 
9.1           The Participating Companies shall from time to time pay taxes of
any and all kinds whatsoever which at any time are lawfully levied or assessed
upon or become payable in respect of the Trust Fund, the income or any property
forming a part thereof, or any security transaction pertaining thereto.  Subject
to the provisions of Section 6.1 hereof, to the extent that any taxes levied or
assessed upon the Trust Fund are not paid by the Participating Companies, the
Trustee shall pay such taxes out of the Trust Fund.  The Trustee shall, if
requested by the Company, contest the validity of taxes in any manner deemed
appropriate by the Company or its counsel, but only at the Company's expense,
and only if it has received an indemnity bond or other security satisfactory to
it to pay any such expenses.  In the alternative, the Company may itself contest
the validity of any such taxes.  The Trustee will withhold federal and state
income taxes from any payments made to a Trust Beneficiary in accordance with
Section 6.1 of this Agreement.
 
9.2           The Company shall pay the Trustee a fee of $2,000.00 annually as
compensation for its services hereunder.  The Trustee fee may be changed by the
Trustee upon 90 days prior written notice to the Company.  The Company also
shall pay the administrative expenses and other expenses incurred by the Trustee
in the performance of its duties under this Trust Agreement, including but not
limited to brokerage commissions, fees of counsel engaged by the Trustee
pursuant to Section 5.1(e) hereof and fees for preparation of annual trust tax
returns.  Such fees and expenses shall be charged against and paid from the
Trust Fund, to the extent the Company does not pay such fees and expenses.
 
SECTION 10. ADMINISTRATION AND RECORDS.
 
10.1          The Trustee shall keep or cause to be kept accurate and detailed
accounts of any investments, receipts, disbursements and other transactions
under the Trust and all accounts, books and records relating thereto shall be
open to inspection and audit at all reasonable times by any person designated by
the Company.  All such accounts, books and records shall be preserved (in
original form, or on microfilm, magnetic tape or any other similar process) for
such period as the Trustee may determine, but the Trustee may only destroy such
accounts, books and records after first notifying the Company in writing of its
intention to do so and transferring to the Company any of such accounts, books
and records requested.
 
 
7

--------------------------------------------------------------------------------

 

10.2          Within ninety (90) days after the close of each Plan Year (as such
term is defined in the Plan), and within ninety (90) days after the removal or
resignation of the Trustee or the termination of the Trust, the Trustee shall
file with the Company a written account setting forth all investments, receipts,
disbursements and other transactions effected by it during the preceding Plan
Year, or during the period from the close of the preceding Plan Year to the date
of such removal, resignation or termination, including a description of all
investments and securities purchased and sold with the cost or net proceeds of
such purchases or sales and showing all cash, securities and other property held
at the end of such Plan Year or other period.  Upon the expiration of ninety
(90) days from the date of filing such annual or other account, the Trustee
shall to the maximum extent permitted by applicable law be forever released and
discharged from all liability and accountability with respect to the propriety
of its acts and transactions shown in such account except with respect to any
such acts or transactions as to which the Company shall within such ninety (90)
day period file with the Trustee written objections.
 
10.3          The Trustee shall upon the Company's reasonable request permit an
independent public accountant selected by the Company to have access during
ordinary business hours to such records as may be necessary to audit the
Trustee's accounts for the Trust.
 
10.4          As of each valuation date set forth in the Plan and at such other
times as is necessary or as the Trustee and the Company agree, the fair market
value of the assets held in the Trust Fund shall be determined.  The valuation
shall be based, without independent investigation, upon valuations provided by
investment managers, trustees of common trust funds, sponsors of mutual funds
and records of securities exchanges.  Notwithstanding the foregoing, the Trustee
shall not be responsible for providing the value of any bank investment
contracts, structured or synthetic investment contracts or insurance contracts,
or for any asset which is not liquid or not publicly traded, the value of which
shall be provided by the Company.  The Trustee may obtain the opinions of
qualified appraisers, as necessary in the discretion of the Trustee, to
determine the fair market value of any security or other obligation issued by
the Company or any of its affiliates, the fees of which appraiser shall, unless
paid by the Company, be paid from the Trust Fund.
 
10.5          Nothing contained in this Trust Agreement shall be construed as
depriving the Trustee or Company of the right to have a judicial settlement of
the Trustee's accounts.
 
10.6          In the event of the removal or resignation of the Trustee, the
Trustee shall deliver to the successor trustee all records which shall be
required by the successor trustee to enable it to carry out the provisions of
this Trust Agreement.
 
10.7          The Trustee shall prepare and file such tax reports and other
returns as the Company and the Trustee may from time to time agree to in
writing.
 

 
8

--------------------------------------------------------------------------------

 

SECTION 11. REMOVAL OR RESIGNATION OF THE TRUSTEE AND DESIGNATION OF SUCCESSOR
TRUSTEE.
 
11.1          At any time the Company may remove the Trustee with or without
cause, upon at least sixty (60) days advance written notice to the Trustee.
 
11.2          The Trustee may resign at ally time upon at least sixty (60) days
advance written notice to the Company.
 
11.3          In the event of such removal or resignation, the Trustee shall
duly file with the Company a written account as provided in Section 10.2 of this
Trust Agreement for the period since the last previous annual accounting,
listing the investments of the Trust and any uninvested cash balance thereof,
and setting forth all receipts, disbursements, distributions and other
transactions respecting the Trust not included in any previous account, and if
written objections to such account are not filed as provided in Section 10.2,
the Trustee shall to the maximum extent permitted by applicable law be forever
released and discharged from all liability and accountability with respect to
the propriety of its acts and transactions shown in such account.
 
11.4          Prior to the effective date of the removal or resignation of the
Trustee, the Company shall designate a successor trustee qualified to act
hereunder.  In the event that the Company fails to designate a successor trustee
as of the effective date of the Trustee's resignation or removal, the Trustee
shall have the right to apply to a court of competent jurisdiction for the
appointment of a successor.  All of the Trustee's expenses in such court
proceeding, including attorneys' fees, shall, if not paid by the Company, be
allowed as administrative expenses of the Trust.  Each such successor trustee,
during such period as it shall act as such, shall have the powers and duties
herein conferred upon the Trustee, and the word "Trustee" wherever used herein,
except where the context otherwise requires, shall be deemed to include any
successor trustee.  Upon designation of a successor trustee and delivery to the
resigned or removed Trustee of written acceptance by the successor trustee of
such designation, such resigned or removed Trustee shall promptly assign,
transfer, deliver and pay over to such Trustee, in conformity with the
requirements of applicable law, the funds and properties in its control or
possession then constituting the Trust Fund.
 
SECTION 12. ENFORCEMENT OF TRUST AGREEMENT AND LEGAL PROCEEDINGS.
 
The Company shall have the right to enforce any provision of this Trust
Agreement.  In any action or proceedings affecting the Trust, the only necessary
parties shall be the Company and the Trustee and, except as otherwise required
by applicable law, no other person shall be entitled to any notice or service of
process.  Any judgment entered in such an action or proceedings shall, to the
maximum extent permitted by applicable law, be binding and conclusive on all
persons having or claiming to have any interest in the Trust.
 
SECTION 13. TERMINATION AND SUSPENSION.
 
The Trust shall terminate when all payments, which have or may become payable to
Trust Beneficiaries pursuant to the terms of the Plan, have been made or the
Trust Fund has been exhausted.  The Company also may terminate the Trust prior
to the time that all benefit payments have been made pursuant to the Plan, upon
written approval of all Trust Beneficiaries entitled to payment of benefits
under this Trust.  The Trustee shall have no duty to determine whether all
benefit payments have been made to Trust Beneficiaries and may rely on the
Company's notification regarding such payment.  Upon termination of the Trust,
all remaining assets shall then be paid by the Trustee to the Participating
Companies.
 
 
9

--------------------------------------------------------------------------------

 

SECTION 14. AMENDMENTS.
 
14.1          The Company and the Trustee may from time to time by written
instrument, amend any or all of the provisions of this Trust
Agreement.  Notwithstanding the foregoing, no such amendment shall conflict with
the terms of the Plan or shall make the Trust revocable after it has become
irrevocable in accordance with Section 3 hereof.
 
14.2          The Company shall furnish the Trustee with a copy of all
amendments to the Plan.
 
SECTION 15. NONALIENATION.
 
Except insofar as applicable law may otherwise require and subject to Sections
1, 3 and 8 of this Trust Agreement:  (i) no amount payable to or in respect of
any Trust Beneficiary at any time under the Trust shall be subject to any manner
of alienation by anticipation, sale, transfer, assignment, bankruptcy, pledge,
attachment, charge or encumbrance of any kind, and any attempt to so alienate,
sell, transfer, assign, pledge, attach, charge or otherwise encumber any such
amount, whether presently or thereafter payable, shall be void; and (ii) the
Trust Fund shall in no manner be liable for or subject to the debts or
liabilities of any Trust Beneficiary.
 
SECTION 16. COMMUNICATIONS.
 
16.1          Communications to the Company shall be addressed to the Company at
One Alpha Place, Abingdon, VA 24212; provided, however, that upon the Company's
written request, such communications shall be sent to such other address as the
Company may specify.
 
16.2          Communications to the Trustee shall be addressed to T. Rowe Price
Trust Company at 100 East Pratt Street, Baltimore, Maryland 21202; Attention
Legal Department; provided, however, that upon the Trustee's written request,
such communications shall be sent to such other address as the Trustee may
specify.
 
16.3          No communication shall be binding on the Trustee until it is
received by the Trustee, and no communication shall be binding on the Company
until it is received by the Company.
 
16.4          Any action of the Company pursuant to this Trust Agreement,
including all orders, requests, directions, instructions, approvals and
objections of the Company to the Trustee, shall be in writing or by such
electronic transmission as agreed upon by the Company and the Trustee, signed on
behalf of the Company by any duly authorized officer of the Company.  Any
communication by a Trust Beneficiary with the Trustee must be in writing in
order to have effect.  The Trustee may rely on, and will be fully protected with
respect to, any such action taken or omitted in reliance on any information,
order, request, direction, instruction, approval, objection, or list delivered
to the Trustee by the Company.
 

 
10

--------------------------------------------------------------------------------

 

SECTION 17. INDEMNIFICATION.
 
The Company shall indemnify and hold harmless the Trustee (including its
affiliates, representatives, agents and employees) from and against any
liability, cost or other expense, including, but not limited to, the payment of
attorneys' fees that the Trustee incurs in prosecuting or defending against any
claim or litigation in connection with the Trust or that the Trustee otherwise
incurs in connection with this Trust Agreement or the Plan, unless such
liability, cost or other expense arises from the Trustee's own willful
misconduct or gross negligence.
 
SECTION 18. MISCELLANEOUS PROVISIONS.
 
18.1          Successors and Assigns.  This Trust Agreement shall be binding
upon and inure to the benefit of the Company, the Participating Companies and
the Trustee and their respective successors and assigns.
 
18.2          No Assumption/Limitation of Duties.  The Trustee assumes no
obligation or responsibility with respect to any action required by this Trust
Agreement on the part of the Company.  The duties of the Trustee with respect to
the Plan and this Trust are limited to those as specifically set forth under the
terms of this Trust Agreement.  Without limiting the generality of the preceding
sentence, the Trustee is not a party to the Plan, has no obligation to know or
interpret any provision of the Plan, assumes no responsibility for plan design,
and assumes no responsibility for any particular tax effect for any person with
respect to or arising out of the Plan or this Trust.
 
18.3          Headings.  Titles to the Sections as well as all headings and
subheadings of this Trust Agreement are included for convenience only and shall
not control the meaning or interpretation of any provision of this Trust
Agreement.
 
18.4          Conflict with Plan.  In the event of any conflict between the
provisions of the Plan document and this Trust Agreement, the provisions of this
Trust Agreement shall prevail.
 
18.5          Construction.  Whenever used in this Trust Agreement, unless the
context indicates otherwise, the singular shall include the plural, the plural
shall include the singular, and the male gender shall include the female gender.
 
18.6          Severability.  If any provision of this Trust Agreement is held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provision, and this Agreement shall be construed and enforced as if
such provision had not been included.
 
18.7          Law to Govern.  This Trust Agreement and the Trust established
hereunder shall be governed by and construed, enforced and administered in
accordance with the laws of the State of Maryland and the Trustee shall be
liable to account only in the courts of the State of Maryland.
 
18.8          Counterparts.  This Trust Agreement may be executed in any number
of counterparts, each of which shall be deemed to be the original and all of
which together shall constitute one and the same instrument.
 
 
11

--------------------------------------------------------------------------------

 

18.9          Trustee as Successor Trustee.  If the Trustee is acting as a
successor trustee with respect to the Trust, the Company shall indemnify the
Trustee against all liabilities with respect to the Trust arising prior to the
appointment of the Trustee and its acceptance thereof.
 
18.10        Patriot Act Compliance.  Pursuant to federal law, the Trustee is
required to obtain certain information relating to the Trust and/or the Company
and to verify and maintain the information.  Also under federal law, the Trustee
is required to provide the following notice:  Before the Trust can be funded,
the Trustee must have or be provided with:  (a) the taxpayer identification
number of the Trust and/or the Company (or have a copy of a submitted taxpayer
identification number application for the Trust); (b) a signed copy of the Trust
Agreement; and (c) the Company's street address (a place to contact the Company
for matters regarding the Trust).  If the Trustee is not provided or able to
verify any such information, the Trust may be frozen or closed.
 
18.11        Effective Date.  This Trust Agreement shall be effective January 1,
2011.
 
18.12        Signature Authority and Conformity with the Plan.  The person
executing this Trust Agreement on behalf of the Company certifies that he or she
is duly authorized by the Company consistent with the terms of the Plan to do
so.  The Company represents that copies of all Plan documents as in effect on
the date of this Trust Agreement have been delivered to the Trustee.
 
18.13        Code Section 409A.  Notwithstanding any provisions of this Trust
Agreement or the Plan to the contrary:  (i) to the extent applicable, this Trust
Agreement and the Plan are intended to comply with Section 409A of the Code and
any rules or regulations issued thereunder or an exception thereto, and shall be
interpreted and construed accordingly; (ii) the assets of the Trust shall not be
restricted in a manner that would result in a transfer of property as provided
under Section 409A(b)(2) of the Code (relating to the employer's financial
health) or Section 409A(b)(3) of the Code (relating to the funding status of the
employer's defined benefit plans); and (iii) no contribution to this Trust may
be made during any "restricted period" within the meaning of Section 409A(b)(3)
of the Code; provided, however, to the extent a contribution is made during any
such "restricted period," the Trustee shall immediately return such contribution
to the Company upon written notice thereof from the Company and shall take any
such other action reasonably requested by the Company as may be necessary or
advisable to avoid a violation of Section 409A(b)(3) of the Code.  The Company
shall have the duty to notify the Trustee in writing of the commencement of a
"restricted period."  The Trustee shall have no duty to inquire as to the
existence of a "change in the employer's financial health" and/or of a
"restricted period" and may conclusively presume that no "change in the
employees financial health" or "restricted period" exists in the absence of
written notice from the Company.
 
 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Trust Agreement has been duly executed by the parties
hereto.
 


 
Witness:
ALPHA NATURAL RESOURCES, INC.
/s/ Burke Vander Lind
By:
/s/ Vaughn R. Groves
 
Name:
Vaughn R. Groves
 
Title:
Executive VP & General Counsel
 
Date:
12-28-10



 
Witness:
T. ROWE PRICE TRUST COMPANY
/s/  Janet L. Johansen
By:
/s/  David M. Abbey
   
Vice President
 
Name:
David M. Abbey
 
Date:
12/29/2010

 
 
13

--------------------------------------------------------------------------------

 

APPENDIX A
TO THE
ALPHA SERVICE COMPANIES RABBI TRUST AGREEMENT
 
LIST OF PARTICIPATING COMPANIES
(as of January 1, 2011)
 
List of Participating Companies
 
Alpha Coal Sales Co., LLC
Alpha Natural Resources Services, LLC
Maxxim Shared Services, LLC
 
 

--------------------------------------------------------------------------------